Case 2:19-cv-02439-SVW-SK Document 60-2 Filed 11/26/19 Page 1 of 1 Page ID #:487




   1
   2
   3
   4
   5
   6
   7
   8                             UNITED STATES DISTRICT COURT
   9                            CENTRAL DISTRICT OF CALIFORNIA

  10
  11     Chris Langer,                                Case No: 2:19-CV-02439-SVW-SK
  12              Plaintiff,                          [PROPOSED] ORDER GRANTING
                                                      PLAINTIFF’S MOTION FOR AN
  13       v.                                         AWARD OF ATTORNEY’S FEES
  14     Westco Investment LLC, a California          Hon. Judge Stephen V. Wilson
         Limited Liability Company;
  15     Farsi Import, LLC, a California
         Limited Liability Company; and Does 1-
  16     10,
  17
                  Defendants.
  18
  19
                 IT IS HEREBY ORDERED THAT Plaintiff's Motion for Attorneys’ Fees is
  20
        granted and:
  21
                       1.      Plaintiff shall be awarded attorneys’ fees in the amount of
  22
                               $28,380.00.
  23
                       3.      Plaintiff shall be awarded litigation costs in the amount of
  24
                               $11,403.15.
  25
  26
                 IT IS SO ORDERED.
  27
  28    Dated:
                                                  HON. STEPHEN V. WILSON
                                                  UNITED STATES DISTRICT JUDGE

                                                  1

        Order                                                                2:19-CV-02439-SVW-SK
